            Case 1:20-cr-00680-JSR Document 19 Filed 01/27/21 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA
                                                               PROTECTIVE ORDER
                v.
                                                                   20 Cr. 680 (JSR)
 EDWARD MARIA,

                Defendant.


       Upon the application of the United States of America, Audrey Strauss, Acting United States

Attorney for the Southern District of New York, Assistant United States Attorney Kedar S. Bhatia,

of counsel, and with the consent of defendant EDWARD MARIA, through Mark I. Cohen, Esq.,

his counsel, for an order limiting the dissemination of any and all discovery produced in connection

with the above-captioned case (the “Discovery”), which contains sensitive information regarding

third parties, it is hereby ORDERED that:

       1.      Discovery shall not be disclosed by the defendant or defense counsel, including any

successor counsel (“defense counsel”) other than as set forth herein, and shall be used by defense

counsel and the defendant solely for the purpose of defending this criminal action.

       2.      The defendant and defense counsel are precluded from disseminating any disks

containing the Discovery, and any and all printouts and/or digital versions of the Discovery (and

any copies and/or screenshots) to anyone beyond the defendant, defense counsel, investigative,

secretarial, clerical, and paralegal personnel employed full-time or part-time by defense counsel,

independent expert witnesses, investigators, or advisors retained by the defense counsel in

connection with this action, and other prospective witnesses and their counsel, to the extent

deemed necessary by defense counsel, for the purpose of defending this criminal action, and such

other persons as hereafter may be authorized by the Court upon motion by the defendant.
            Case 1:20-cr-00680-JSR Document 19 Filed 01/27/21 Page 2 of 3



       3.      The defendant and defense counsel are precluded from disseminating any disks

containing the Discovery, and any and all printouts and/or digital versions of the Discovery (and

any copies and/or screenshots) to any named defendant who has not yet been apprehended or any

such defendant’s counsel.

       4.      The defendant and defense counsel are precluded from using any disks containing

the Discovery, and any and all printouts and/or digital versions of the Discovery (or any copies or

screenshots) for any purpose other than defending this criminal action.

       5.      The defendant and defense counsel must destroy or return any disks containing the

Discovery, and any and all printouts and/or digital versions of the Discovery (including all copies),

at the conclusion of the trial of this matter or when any appeal has terminated and the judgment

has become final, subject to defense counsel’s obligation to retain client files under the Rules of

Professional Conduct.



                                 [Remainder intentionally blank]




                                                 2
            Case 1:20-cr-00680-JSR Document 19 Filed 01/27/21 Page 3 of 3



       6.      The provisions of this Order shall not terminate at the conclusion of this criminal

prosecution, and the Court will retain jurisdiction to enforce this Order following termination of

the case.


Dated: New York, New York
       January 26, 2021


       AUDREY STRAUSS                               COUNSEL FOR
       United States Attorney                       EDWARD MARIA
       Southern District of New York


    By: /s/ Kedar S. Bhatia                          /s/ Mark I. Cohen
        Kedar S. Bhatia                             Mark I. Cohen, Esq.
        Assistant United States Attorney




SO ORDERED:




THE HONORABLE JED S. RAKOFF
UNITED STATES DISTRICT JUDGE



January 26, 2021




                                                3
